DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.  Claims 1-4, 6, 8-10 and 12-18 are examined.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge 2016/0195010 in view of Savela 2017/0009655, Sheridan 2017/0211484, Merry 2013/0025258, Kupratis 2015/0192070, and further in view of Savin Jr. 2770946 (Savin).
Regarding Claim 1, Roberge teaches a twin-spool turbojet engine 20 comprising (Fig. 1):
a low-pressure spool 30, comprising a low-pressure compressor 44, a low-pressure turbine 46 and a low-pressure shaft 40, 140 (40 in Fig. 1; 140 in Fig. 2) connecting the low-pressure turbine to the low-pressure compressor 44;  
a high-pressure spool 32, comprising a high-pressure compressor 52, a high-pressure turbine 54 and a high-pressure shaft 50 connecting the high-pressure turbine to the high-pressure compressor 52, the low-pressure shaft 40, 140 extending inside the high-pressure shaft 50 (Fig. 1); 
an inter-compressor casing [a] disposed between the low-pressure compressor 44 and the high-pressure compressor 52 (seen in Fig. 2), and connecting a low-pressure compressor casing (implicit) to a high-pressure compressor casing (implicit) (Fig. 2); 
an inter-turbine casing 57 disposed between the high-pressure turbine 54 and the low-pressure turbine 46 (seen in Fig. 2), and connecting a high-pressure turbine casing (implicit) to a low-pressure turbine casing (implicit) (Fig. 2); 
a fan shaft (shaft between 48 and fan 42 in Fig. 1); 
a reduction mechanism 48 coupling the low-pressure shaft 40 and the fan shaft (Fig. 1); 
an exhaust casing 160 (seen in Fig. 2) through which exhaust gases flow downstream of the low-pressure turbine 46 (Figs. 1-2),
a first high-pressure shaft bearing [g] (Annotated Fig. 1, below) disposed between the high-pressure shaft 50 and the inter-compressor casing [a] in a proximity of an upstream end of the high-pressure shaft 50 (Annotated Fig. 1, below), 
a first low-pressure shaft bearing 164 or 166 (seen in Fig. 2) comprising an inner ring [y] and an outer ring [z] (Annotated Fig. 2, below), one of the rings [y] being fastened on the low-pressure shaft 140 (Fig. 2) and the other of the rings [z] being fastened (via 162 or via 165 & 162) on the exhaust casing 160 ([0041]; Annotated Fig. 2, below); 
and a second low-pressure shaft bearing 38 (seen in Annotated Fig. 1, below) disposed between the low-pressure shaft 40 (Fig. 1) and the inter-compressor casing [a] (Annotated Fig. 1, below)

    PNG
    media_image1.png
    536
    792
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Roberge (US 2016/0195010)

    PNG
    media_image2.png
    461
    620
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Roberge (US 2016/0195010)
the first high-pressure shaft bearing [g] is disposed between the first low-pressure shaft bearing 164 or 166 and the second low-pressure shaft bearing 38 (seen in Annotated Figs. 1-2, above),
the low-pressure compressor 44 comprises (Fig. 1):
a low-pressure compressor casing (implicit) having an inner surface delimiting a flow path of an air flow through the low-pressure compressor (inner surface of compressor 44) (Fig. 1), 
a stator (seen in Fig. 1) comprising blades [h] mounted stationary relative to the low-pressure compressor casing and extending in the flow path of the air flow (Annotated Fig. 1, below), 
and a rotor [n] comprising movable blades [m] capable of being driven in rotation relative to the stator by the low-pressure shaft 40 (Figs. 1-2), the movable blades [m] extending in the flow path of the air flow while being interposed between the stationary blades [h] (Annotated Fig. 1, below).

    PNG
    media_image1.png
    536
    792
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Roberge (US 2016/0195010)







Roberge does not teach the first high-pressure shaft bearing being a thrust bearing withstanding both radial forces and axial forces, the first low-pressure shaft bearing being a thrust bearing withstanding both radial forces and axial forces such that axial displacement of the low-pressure shaft relative to the exhaust casing is inhibited; the second low-pressure shaft bearing withstanding radial forces such that axial displacement of the low-pressure shaft relative to the inter-compressor casing is permitted and such that the second low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the inter-compressor casing; and portions of the inner surface of the low-pressure compressor casing between the stationary blades and directly opposite one of the movable blades have a cylindrical shape of revolution having an axis of rotation of the low-pressure shaft as the axis of revolution.
Savela teaches 
the first high-pressure shaft bearing 38A, being a bearing (for example a ball bearing) withstanding both radial forces and axial forces (react to both axial and radial loads) ([0038], ll. 5-8; Fig. 2).


It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention modify the first high-pressure shaft bearing [g] of Roberge with Savela’s first high-pressure shaft bearing 38A, being a bearing (for example a ball bearing) withstanding both radial forces and axial forces (react to both axial and radial loads), in order to have the first high-pressure shaft bearing react to both axial and radial loads (Savela; [0038]; ll. 5-8). 
Roberge in view of Savela does not teach the first high-pressure shaft bearing being a thrust bearing withstanding both radial forces and axial forces, the first low-pressure shaft bearing being a thrust bearing withstanding both radial forces and axial forces such that axial displacement of the low-pressure shaft relative to the exhaust casing is inhibited; the second low-pressure shaft bearing withstanding radial forces such that axial displacement of the low-pressure shaft relative to the inter-compressor casing is permitted and such that the second low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the inter-compressor casing; and portions of the inner surface of the low-pressure compressor casing between the stationary blades and directly opposite one of the movable blades have a cylindrical shape of revolution having an axis of rotation of the low-pressure shaft as the axis of revolution.
Sheridan teaches that various bearings 38 can be alternatively or additionally provided at various locations based on their application and that ball bearings, thrust bearings, roller bearings, journal bearings or tapered bearings are alternative of each other and either can be used to support the low and high speed spools ([0026-0027]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention modify the first high-pressure shaft bearing [g] of Roberge in view of Savela with Sheridan’s thrust bearing for withstanding both radial forces and axial forces, because it is known in the art that thrust bearings can be used instead of ball bearings to support the low and high speed spools (Sheridan; [0027]).
Roberge in view of Savela and Sheridan does not teach the first low-pressure shaft bearing being a thrust bearing withstanding both radial forces and axial forces such that axial displacement of the low-pressure shaft relative to the exhaust casing is inhibited; the second low-pressure shaft bearing withstanding radial forces such that axial displacement of the low-pressure shaft relative to the inter-compressor casing is permitted and such that the second low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the inter-compressor casing; and portions of the inner surface of the low-pressure compressor casing between the stationary blades and directly opposite one of the movable blades have a cylindrical shape of revolution having an axis of rotation of the low-pressure shaft as the axis of revolution.
Merry teaches
the first low-pressure shaft 52 bearing being a thrust bearing (thrust bearing) withstanding both radial forces and axial forces (maintains both radial and axial position) such that axial displacement of the low-pressure shaft 32 relative to the exhaust casing (seen in Fig 1) is inhibited (implicit - maintaining axial position implies that the axial displacement is inhibited) ([0012], ll. 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention modify the first low-pressure shaft bearing 164 or 166 of Roberge in view of Savela and Sheridan incorporate Merry’s thrust bearing 52 (thrust bearing) that withstands both radial forces and axial forces (maintains both radial and axial position) such that axial displacement of the low-pressure shaft 32 relative to the exhaust casing, in order to prevent axial displacement of the low spool (Merry; [0012], ll. 7-8). 
Roberge in view of Savela, Sheridan, and Merry does not teach the second low-pressure shaft bearing withstanding radial forces such that axial displacement of the low-pressure shaft relative to the inter-compressor casing is permitted and such that the second low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the inter-compressor casing; and portions of the inner surface of the low-pressure compressor casing between the stationary blades and directly opposite one of the movable blades have a cylindrical shape of revolution having an axis of rotation of the low-pressure shaft as the axis of revolution.
Kupratis teaches 
low-pressure shaft bearing 74 withstanding radial forces (supports rotation) such that axial displacement of the low-pressure shaft 40 is permitted (“does not provide resistance to movement of the shaft 40 in the axial direction”) and such that the low-pressure shaft bearing 74 does not transmit any axial force (implicit - since there is no resistance to the axial movement of the shaft 40 in axial direction, there is no axial force transmitted) exerted on the low-pressure shaft 40 ([0069], ll. 11-19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention modify the second low-pressure shaft bearing 38 of Roberge in view of Savela, Sheridan, and Merry, and incorporate Kupratis’s low-pressure shaft bearing 74 that withstands radial forces (supports rotation) and permits axial displacement of the low-pressure shaft 40, in order for the bearing to withstand radial forces while allowing axial displacement of the low-pressure shaft (Kupratis; [0069], ll. 11-19). Note, the low-pressure shaft bearing 74, as taught by Kupratis, is applied for its stated and intended use of withstanding radial forces while allowing axial displacement of the low-pressure shaft, and not its location in the prior art.
Roberge in view of Savela, Sheridan, Merry, and Kupratis, as discussed so far, does not explicitly teach the second low-pressure shaft bearing withstanding radial forces such that axial displacement of the low-pressure shaft relative to the inter-compressor casing is permitted and such that the second low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the inter-compressor casing.
However, the system of Roberge in view of Savela, Sheridan, Merry, and Kupratis teaches Kupratis’s second low-pressure shaft bearing 74 disposed between Roberge’s low-pressure shaft 40 and the inter-compressor casing [a], the second low-pressure shaft 74 bearing withstands radial forces (supports rotation) and permits axial displacement of the low-pressure shaft 40 relative to the inter-compressor casing [a] such that the second low-pressure shaft bearing 74 does not transmit any axial force exerted on the low-pressure shaft 40 to the inter-compressor casing [a].
Roberge in view of Savela, Sheridan, Merry, and Kupratis does not teach portions of the inner surface of the low-pressure compressor casing between the stationary blades and directly opposite one of the movable blades have a cylindrical shape of revolution having an axis of rotation of the low-pressure shaft as the axis of revolution.
Savin teaches
portions [p, s] of the inner surface (inner surface of 110, seen in annotated Fig. 6) of the low-pressure compressor 91 casing (casing seen in Fig. 3) between the stationary blades 104 and directly opposite one of the movable blades 94 have a cylindrical shape of revolution (implicit since the turbine engine is 3D and therefore the shape rotated around the engine is a cylindrical shape) having an axis of rotation [x] of the low-pressure shaft 88 as the axis of revolution [x] (Annotated Figs. 3 & 6, below). It is also noted that the reduction in cross-sectional area of Savin occurs at the hub of the compressor’s blades, therefore facilitating a straight cylindrical casing surface at the tip of the blades, thus simplifying the manufacturing process.

    PNG
    media_image3.png
    341
    575
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 6 of Savin (US 2770946)

    PNG
    media_image4.png
    855
    843
    media_image4.png
    Greyscale

Figure D:  Annotated Fig. 3 of Savin (US 2770946)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the portions of the inner surface of the low-pressure compressor casing (inner surface of compressor 44) between the stationary blades [h] and directly opposite one of the movable blades [m] of Roberge in view of Savela, Sheridan, Merry, and Kupratis have a cylindrical shape of revolution having an axis of rotation of the low-pressure shaft 40 as the axis of revolution, as taught by Savin, for the reasons discussed above, in particular simplicity of manufacturing.
Regarding Claim 2, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin teaches the invention as claimed and as discussed above for claim 1, and Roberge further teaches
a third low-pressure shaft bearing [t] disposed between the low-pressure shaft 40 and the inter-turbine casing 57 (Annotated Fig. 1, below).

    PNG
    media_image1.png
    536
    792
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Roberge (US 2016/0195010)
Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, as discussed so far, does not teach the third low-pressure shaft bearing withstanding radial forces while allowing axial displacement of the low-pressure shaft relative3Application No. 16/641,337Reply to Office Action of November 29, 2021 to the inter-turbine casing such that the third low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the inter-turbine casing. 
Kupratis further teaches 
low-pressure shaft bearing 74 withstanding radial forces (supports rotation) while allowing axial displacement of the low-pressure shaft 40 (“does not provide resistance to movement of the shaft 40 in the axial direction”) such that the low-pressure shaft bearing 74 does not transmit any axial force (implicit - since there is no resistance to the axial movement of the shaft 40 in axial direction, there is no axial force transmitted) exerted on the low-pressure shaft 40 ([0069], ll. 11-19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention modify the third low-pressure shaft bearing [t] of Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, and incorporate Kupratis’s low-pressure shaft bearing 74 that withstands radial forces (supports rotation) while allowing axial displacement of the low-pressure shaft 40, for the same reason as discussed in rejection of claim 1 above.  Note, the low-pressure shaft bearing 74, as taught by Kupratis, is applied for its stated and intended use of withstanding radial forces while allowing axial displacement of the low-pressure shaft, and not its location in the prior art.
Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, as discussed so far, does not explicitly teach does not teach the third low-pressure shaft bearing withstanding radial forces while allowing axial displacement of the low-pressure shaft relative3Application No. 16/641,337Reply to Office Action of November 29, 2021 to the inter-turbine casing such that the third low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the inter-turbine casing.
However, the system of Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin teaches Kupratis’s third low-pressure shaft bearing 74 disposed between Roberge’s low-pressure shaft 40 and the inter-turbine casing 57, the third low-pressure shaft 74 bearing withstands radial forces (supports rotation) and allows axial displacement of the low-pressure shaft 40 relative to the inter-turbine casing 57 such that the third low-pressure shaft bearing 74 does not transmit any axial force exerted on the low-pressure shaft 40 to the inter-turbine casing 57.
Regarding Claim 3, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin teaches the invention as claimed and as discussed above for claim 1, and Roberge further teaches
a fourth low-pressure shaft bearing 164 or 166 (seen in Fig. 2) disposed between the low-pressure shaft 40 and the exhaust casing 160 ([0041]; Fig. 2).  
Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, as discussed so far, does not teach the fourth low-pressure shaft bearing withstanding radial forces while allowing axial displacement of the low-pressure shaft relative to the exhaust casing such that the fourth low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the exhaust casing. 
Kupratis further teaches 
low-pressure shaft bearing 74 withstanding radial forces (supports rotation) while allowing axial displacement of the low-pressure shaft 40 (“does not provide resistance to movement of the shaft 40 in the axial direction”) such that the low-pressure shaft bearing 74 does not transmit any axial force (implicit - since there is no resistance to the axial movement of the shaft 40 in axial direction, there is no axial force transmitted) exerted on the low-pressure shaft 40 ([0069], ll. 11-19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention modify the fourth low-pressure shaft bearing 164 or 166 of Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, and incorporate Kupratis’s low-pressure shaft bearing 74 that withstands radial forces (supports rotation) while allowing axial displacement of the low-pressure shaft 40, for the same reason as discussed in rejection of claim 1 above.  Note, the low-pressure shaft bearing 74, as taught by Kupratis, is applied for its stated and intended use of withstanding radial forces while allowing axial displacement of the low-pressure shaft, and not its location in the prior art.
Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, as discussed so far, does not explicitly teach does not teach the fourth low-pressure shaft bearing withstanding radial forces while allowing axial displacement of the low-pressure shaft relative to the exhaust casing such that the fourth low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the exhaust casing.
However, the system of Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin teaches Kupratis’s fourth low-pressure shaft bearing 74 disposed between Roberge’s low-pressure shaft 40 and the inter-turbine casing 57, the fourth low-pressure shaft 74 bearing withstands radial forces (supports rotation) and allows axial displacement of the low-pressure shaft 40 relative to the exhaust casing 160 such that the fourth low-pressure shaft bearing 74 does not transmit any axial force exerted on the low-pressure shaft 40 to the exhaust casing 160.
Regarding Claim 4, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin teaches the invention as claimed and as discussed above for claim 2, and Roberge further teaches
a fourth low-pressure shaft bearing 164 or 166 (seen in Fig. 2) disposed between the low-pressure shaft 40 and the exhaust casing 160 ([0041]; Fig. 2).  
Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, as discussed so far, does not teach the fourth low-pressure shaft bearing withstanding radial forces while allowing axial displacement of the low-pressure shaft relative to the exhaust casing such that the fourth low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the exhaust casing. 
Kupratis further teaches 
low-pressure shaft bearing 74 withstanding radial forces (supports rotation) while allowing axial displacement of the low-pressure shaft 40 (“does not provide resistance to movement of the shaft 40 in the axial direction”) such that the low-pressure shaft bearing 74 does not transmit any axial force (implicit - since there is no resistance to the axial movement of the shaft 40 in axial direction, there is no axial force transmitted) exerted on the low-pressure shaft 40 ([0069], ll. 11-19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention modify the fourth low-pressure shaft bearing 164 or 166 of Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, and incorporate Kupratis’s low-pressure shaft bearing 74 that withstands radial forces (supports rotation) while allowing axial displacement of the low-pressure shaft 40, for the same reason as discussed in rejection of claim 1 above.  Note, the low-pressure shaft bearing 74, as taught by Kupratis, is applied for its stated and intended use of withstanding radial forces while allowing axial displacement of the low-pressure shaft, and not its location in the prior art.
Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, as discussed so far, does not explicitly teach does not teach the fourth low-pressure shaft bearing withstanding radial forces while allowing axial displacement of the low-pressure shaft relative to the exhaust casing such that the fourth low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the exhaust casing.
However, the system of Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin teaches Kupratis’s fourth low-pressure shaft bearing 74 disposed between Roberge’s low-pressure shaft 40 and the inter-turbine casing 57, the fourth low-pressure shaft 74 bearing withstands radial forces (supports rotation) and allows axial displacement of the low-pressure shaft 40 relative to the exhaust casing 160 such that the fourth low-pressure shaft bearing 74 does not transmit any axial force exerted on the low-pressure shaft 40 to the exhaust casing 160.
Regarding Claim 8, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin teaches the invention as claimed and as discussed above for claim 1.  However, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, as discussed so far, does not teach the inner surface of the low-pressure compressor casing has a cylindrical shape of revolution, having the axis of rotation of the low-pressure shaft as the axis of revolution. 
Savin further teaches
the inner surface [w] of the low-pressure compressor 91 casing (casing seen in Fig. 3) has a cylindrical shape of revolution (implicit since the turbine engine is 3D and therefore the shape rotated around the engine is a cylindrical shape), having the axis of rotation [x] of the low-pressure shaft 88 as the axis of revolution [x] (Annotated Figs. 3 & 6, below). It is also noted that the reduction in cross-sectional area of Savin occurs at the hub of the compressor’s blades, therefore facilitating a straight cylindrical casing surface at the tip of the blades, thus simplifying the manufacturing process.

    PNG
    media_image3.png
    341
    575
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 6 of Savin (US 2770946)

    PNG
    media_image4.png
    855
    843
    media_image4.png
    Greyscale

Figure D:  Annotated Fig. 3 of Savin (US 2770946)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the inner surface of the low-pressure compressor casing (inner surface of compressor 44) of Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin have a cylindrical shape of revolution that has an axis of rotation of the low-pressure shaft 40 as the axis of revolution, as taught by Savin, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 9, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin teaches the invention as claimed and as discussed above for claim 1.  However, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, as discussed so far, does not teach the low-pressure shaft has an upstream end provided with splines and the reduction mechanism comprises an input shaft having an end provided with splines, the splines of the input shaft of the reduction mechanism cooperating with the splines of the low-pressure shaft so as to secure the two shafts in rotation while allowing a translation of one of the shafts relative to the other.  
Merry further teaches 
the low-pressure shaft 32 has an upstream end (seen in Fig. 2) provided with splines [r] ([0014, 0018]; Figs. 1-2; Annotated Fig. 1, below),
and the reduction mechanism 62 comprises an input shaft 72 having an end provided with splines [e] ([0014, 0018]; Figs. 1-2; Annotated Fig. 1, below),
the splines [e] of the input shaft 72 of the reduction mechanism 62 cooperating with the splines [r] of the low-pressure shaft 32 (at spine connection 74) so as to secure the two shafts 32, 72 in rotation while allowing a translation of one of the shafts relative to the other ([0014, 0018]; Figs. 1-2; Annotated Fig. 1, below).

    PNG
    media_image5.png
    435
    845
    media_image5.png
    Greyscale

Figure E:  Annotated Fig. 1 of Merry (US 2013/0025258)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the connection between the reduction mechanism 48 and the low-pressure shaft 40 of Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, with Merry’s connection 74 that comprises the low-pressure shaft 32 that has an upstream end provided with splines [r] and the reduction mechanism 62 that an input shaft 72 having an end provided with splines [e], with the splines [e] of the input shaft 72 of the reduction mechanism 62 cooperating with the splines [r] of the low-pressure shaft 32 so as to secure the two shafts 32, 72 in rotation while allowing a translation of one of the shafts relative to the other, in order to drive the gearbox (Merry; [0018]).
Regarding Claim 10, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin teaches the invention as claimed and as discussed above for claim 1.  However, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, as discussed so far, does not teach the rotor of the low-pressure compressor comprises an upstream disc having a bore having a first radius, and wherein the first low-pressure shaft thrust bearing has a second radius such that: D2> 0.70 x D1, where D1 is the first radius and D2 is the second radius.
Merry further teaches
the rotor (seen in Fig 2) of the low-pressure compressor 22 comprises an upstream disc (seen in Fig. 2, below) having a bore (seen in Fig. 2, below) having a first radius D1, and the first low-pressure shaft bearing 52 has a second radius D2 (Fig. 2) (Annotated Fig. 2, below).

    PNG
    media_image6.png
    528
    864
    media_image6.png
    Greyscale

Figure F:  Annotated Fig. 2 of Merry (US 2013/0025258)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the rotor of the low-pressure compressor 44 and the first low-pressure shaft thrust bearing 164 of Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin to include Merry’s upstream disc having a bore having a first radius D1 arranged on the rotor of the low-pressure compressor 44, and modify the first low-pressure shaft thrust bearing 164 to have a second radius D2, as taught by Merry, because it is well known in the art for the rotor of the low-pressure compressor to have an upstream disc having a bore with a radius, and a bearing to have a characteristic radius, in order for the engine to operate.   
Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, as discussed so far, does not teach the rotor of the low-pressure compressor comprises an upstream disc having a bore having a first radius, and wherein the first low-pressure shaft thrust bearing has a second radius such that: D2> 0.70 x D1, where D1 is the first radius and D2 is the second radius.
Kupratis further teaches that the bore radius of a rotor blade of a low pressure compressor determines the mechanical and thermal stresses that can be applied to the rotor ([0093-0094]; Fig. 11).  
Therefore, the bore radius, and the resultant ratio of bearing radius over bore radius, is recognized as a result effective variable, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that changing the bore radius of a rotor blade changes the mechanical and thermal stresses that the blade can withstand during operation.  Therefore, since the general conditions of the claim, i.e. that the bore radius of the low pressure compressor rotor can be changed, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use a bore radius that results in a ratio of thrust bearing radius over bore radius of greater than 0.7 in order to allow the compressor rotor to withstand the mechanical and thermal stresses that occur during operation.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 15, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin teaches the invention as claimed and as discussed above for claim 2.  However, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, as discussed so far, does not teach a fourth low-pressure shaft bearing disposed between the low-pressure shaft and an inlet casing, the fourth low-pressure shaft bearing withstanding radial forces while allowing axial displacement of the low-pressure shaft relative to the inlet casing such that the fourth low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the inlet casing.
Savela further teaches
a fourth low-pressure shaft bearing 38C disposed between the low-pressure shaft 40 and an inlet casing 58A ([0038]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention provide Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, with Savela’s fourth low-pressure shaft bearing 38C disposed between the low-pressure shaft 40 and an inlet casing 58A, in order to have the fourth low-pressure shaft bearing react to both axial and radial loads (Savela; [0038]; ll. 11-13). 
Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, as discussed so far, does not teach the fourth low-pressure shaft bearing withstanding radial forces while allowing axial displacement of the low-pressure shaft relative to the inlet casing such that the fourth low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the inlet casing.
Kupratis further teaches 
low-pressure shaft bearing 74 withstanding radial forces (supports rotation) while allowing axial displacement of the low-pressure shaft 40 (“does not provide resistance to movement of the shaft 40 in the axial direction”) such that the low-pressure shaft bearing 74 does not transmit any axial force (implicit - since there is no resistance to the axial movement of the shaft 40 in axial direction, there is no axial force transmitted) exerted on the low-pressure shaft 40 ([0069], ll. 11-19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention modify fourth low-pressure shaft bearing 38C of Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, and incorporate Kupratis’s low-pressure shaft bearing 74 that withstands radial forces (supports rotation) while allowing axial displacement of the low-pressure shaft 40, for the same reason as discussed in rejection of claim 1 above.  Note, the low-pressure shaft bearing 74, as taught by Kupratis, is applied for its stated and intended use of withstanding radial forces while allowing axial displacement of the low-pressure shaft, and not its location in the prior art.
Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, as discussed so far, does not explicitly teach the fourth low-pressure shaft bearing withstanding radial forces while allowing axial displacement of the low-pressure shaft relative to the inlet casing such that the fourth low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the inlet casing.
However, the system of Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin teaches Kupratis’s fourth low-pressure shaft bearing 74 disposed between Roberge’s low-pressure shaft 40 and an inlet casing 58A, the fourth low-pressure shaft 74 bearing withstands radial forces (supports rotation) and allows axial displacement of the low-pressure shaft 40 relative to the inlet casing 58A such that the fourth low-pressure shaft bearing 74 does not transmit any axial force exerted on the low-pressure shaft 40 to the inlet casing 58A.
Regarding Claim 16, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin teaches the invention as claimed and as discussed above for claim 3, and Roberge further teaches
the fourth low-pressure shaft bearing 166 (166 is selected as the bearing) is disposed downstream of the first low-pressure shaft bearing 164 (164 is selected as the bearing) (Fig. 2).
Regarding Claim 17, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin teaches the invention as claimed and as discussed above for claim 4, and Roberge further teaches
the fourth low-pressure shaft bearing 164 (164 is selected as the bearing) is disposed upstream of the first low-pressure shaft bearing 166 (166 is selected as the bearing) (Fig. 2).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, as applied to claim 1 above, and further in view of Fiala 2008/0247865.
Regarding Claim 6, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin teaches the invention as claimed and as discussed above for claim 1.  However, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin does not teach an authorized axial displacement of the movable blades of the rotor is between 1 millimeter and 2 centimeters.
Fiala teaches 
an authorized axial displacement (axially displacing) of the movable blades (blades; labeled as 15 in Fig. 1) of the rotor (rotors) is between 1 millimeter and 2 centimeters (-2 and +2 mm) ([0029; 0036]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to limit the relative axial movement of Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin’s movable blades [m] of the rotor [n], to between 1 millimeter and 2 centimeters (-2 and +2 mm), as taught by Fiala, in order to minimize changes in efficiency when the rotor is displaced relative to the stator (Fiala; [0036]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, as applied to claim 1, and further in view of Coffin 8875378.
Regarding Claim 12, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin teaches the invention as claimed and as discussed above for claim 1.  However, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin does not teach the low-pressure shaft comprises a low-pressure shaft upstream portion, a low-pressure shaft downstream portion, and a coupling assembly adapted to transmit a torque between the low-pressure shaft upstream portion and the low-pressure shaft downstream portion while allowing a relative axial displacement between the low-pressure shaft upstream portion and the low-pressure shaft downstream portion.   
Coffin teaches
the low-pressure shaft (102, 104 in Fig. 2; 204, 202 in Fig. 3) comprises 
a low-pressure shaft upstream portion 102, 204 
a low-pressure shaft downstream portion 104, 202
and a coupling assembly (100 in Fig. 2; 210 in Fig. 3) adapted to transmit a torque (transmit a torque) between the low-pressure shaft upstream portion 102, 204 and the low-pressure shaft downstream portion 104, 202 while allowing a relative axial displacement between the low-pressure shaft portion 102, 204 and the low-pressure shaft downstream portion 104, 202 (Col. 1, l. 61-Col. 2, l. 48; Fig. 2).
Coffin further teaches that shaft 102 can be a LP turbine / LP compressor hub sub-assembly (Col. 1, l. 61-Col. 2, l. 2.  Coffin teaches that the coupling assembly can be used in the LP compressor shaft assembly and the LP turbine shaft assembly.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the low-pressure shaft 40 of Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin to have a first connection 100, as taught by Coffin, to connect Savela in view of Sheridan and Savin’s rotor of the low-pressure compressor 44 to the low-pressure shaft upstream portion 102, 204, as taught by Coffin, and to have a second connection 100, as taught by Coffin, to connect Savela in view of Sheridan and Savin’s rotor of the low-pressure turbine 46 to the low-pressure shaft downstream portion 104, 202, as taught by Coffin, in order to improve the assembly process (Col. 2, l. 54-65).
Roberge in view of Savela, Sheridan, Merry, Kupratis, Savin, and Coffin does not explicitly teach the coupling assembly being located between a first connection connecting the rotor of the low-pressure compressor to the low-pressure shaft upstream portion and a second connection connecting the rotor of the low-pressure turbine to the low-pressure shaft downstream portion.
However, the system of Roberge in view of Savela, Sheridan, Merry, Kupratis, Savin, and Coffin, comprises the coupling assembly that is located between a first connection 100 connecting Roberge in view of Savela, Sheridan, Merry, Kupratis, Savin, and Coffin’s rotor of the low-pressure compressor 44 to the low-pressure shaft upstream portion 102, 204 and a second connection 100 connecting Roberge in view of Savela, Sheridan, Merry, Kupratis, Savin, and Coffin’s rotor of the low-pressure turbine 46 to the low-pressure shaft downstream portion 104, 202.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Savela, Sheridan, Merry, Kupratis, and further in view of Coffin.
Regarding Claim 13, Roberge teaches a twin-spool turbojet engine 20 comprising (Fig. 1):
a low-pressure spool 30, comprising a low-pressure compressor 44, a low-pressure turbine 46 and a low-pressure shaft 40, 140 (40 in Fig. 1; 140 in Fig. 2) connecting the low-pressure turbine to the low-pressure compressor 44;  
a high-pressure spool 32, comprising a high-pressure compressor 52, a high-pressure turbine 54 and a high-pressure shaft 50 connecting the high-pressure turbine to the high-pressure compressor 52, the low-pressure shaft 40, 140 extending inside the high-pressure shaft 50 (Fig. 1); 
an inter-compressor casing [a] disposed between the low-pressure compressor 44 and the high-pressure compressor 52 (seen in Fig. 2), and connecting a low-pressure compressor casing (implicit) to a high-pressure compressor casing (implicit) (Fig. 2); 
an inter-turbine casing 57 disposed between the high-pressure turbine 54 and the low-pressure turbine 46 (seen in Fig. 2), and connecting a high-pressure turbine casing (implicit) to a low-pressure turbine casing (implicit) (Fig. 2); 
a fan shaft (shaft between 48 and fan 42 in Fig. 1); 
a reduction mechanism 48 coupling the low-pressure shaft 40 and the fan shaft (Fig. 1); 
an exhaust casing 160 (seen in Fig. 2) through which exhaust gases flow downstream of the low-pressure turbine 46 (Figs. 1-2),
a first high-pressure shaft bearing [g] (Annotated Fig. 1, below) disposed between the high-pressure shaft 50 and the inter-compressor casing [a] in a proximity of an upstream end of the high-pressure shaft 50 (Annotated Fig. 1, below), 
a first low-pressure shaft bearing 166 (seen in Fig. 2) comprising an inner ring [y] and an outer ring [z] (Annotated Fig. 2, below), one of the rings [y] being fastened on the low-pressure shaft 140 (Fig. 2) and the other of the rings [z] being fastened (via 165 & 162) on the exhaust casing 160 ([0041]; Annotated Fig. 2, below); 
and a second low-pressure shaft bearing 38 (seen in Annotated Fig. 1, below) disposed between the low-pressure shaft 40 (Fig. 1) and the inter-compressor casing [a] (Annotated Fig. 1, below)

    PNG
    media_image1.png
    536
    792
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Roberge (US 2016/0195010)

    PNG
    media_image2.png
    461
    620
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Roberge (US 2016/0195010)
a third low-pressure shaft bearing 164 disposed between the low-pressure shaft 40 and the exhaust casing 160 upstream of the first low-pressure shaft bearing 166 ([0041]; Fig. 2).
Roberge does not teach the first high-pressure shaft bearing being a thrust bearing withstanding both radial forces and axial forces, the first low-pressure shaft bearing being a thrust bearing withstanding both radial forces and axial forces such that axial displacement of the low-pressure shaft relative to the exhaust casing is inhibited; the second low-pressure shaft bearing withstanding radial forces such that axial displacement of the low-pressure shaft relative to the inter-compressor casing is permitted and such that the second low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the inter-compressor casing, the third low-pressure shaft bearing withstanding radial forces while allowing axial displacement of the low-pressure shaft relative to the exhaust casing such that the third low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the exhaust casing; a fourth low-pressure shaft bearing comprising an inner ring and an outer ring, one of the rings being fastened on the low-pressure shaft and the other of the rings being fastened on an inlet casing, the fourth low-pressure shaft bearing being a thrust bearing withstanding both radial forces and axial forces, and the low-pressure shaft comprises a low-pressure shaft upstream portion, a low-pressure shaft downstream portion, and a coupling assembly adapted to transmit a torque between the low-pressure shaft upstream portion and the low-pressure shaft downstream portion while allowing a relative axial displacement between the low-pressure shaft upstream portion and the low-pressure shaft downstream portion, the coupling assembly being located between a first connection connecting a rotor of the low-pressure compressor to the low-pressure shaft upstream portion and a second connection connecting a rotor of the low-pressure turbine to the low-pressure shaft downstream portion.
Savela teaches 
the first high-pressure shaft bearing 38A, being a bearing (for example a ball bearing) withstanding both radial forces and axial forces (react to both axial and radial loads) ([0038], ll. 5-8; Fig. 2);
and a fourth low-pressure shaft bearing 38C comprising an inner ring and an outer ring (bearing 38 seen in Fig. 1 has an inner ring and an outer ring. This is same arrangement for bearings 38C in Fig. 2), one of the rings (implicit of bearing 38C in Fig.2) being fastened on the low-pressure shaft 40 and the other of the rings (implicit of bearing 38C in Fig.2) being fastened (through structure [k]) on an inlet casing 58A, the fourth high-pressure shaft bearing 38C withstanding both radial forces and axial forces (react to both axial and radial loads) ([0038]; (Annotated Fig. 2, below).


    PNG
    media_image7.png
    442
    815
    media_image7.png
    Greyscale

Figure B:  Annotated Fig. 2 of Savela (US 2017/0009655)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention modify the first high-pressure shaft bearing [g] of Roberge with Savela’s first high-pressure shaft bearing 38A, being a bearing (for example a ball bearing) withstanding both radial forces and axial forces (react to both axial and radial loads), for the same reason as discussed in rejection of claim 1 above.  
It also would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention provide Roberge with Savela’s fourth low-pressure shaft bearing 38C comprising an inner ring and an outer ring (seen in Fig. 2), with one of the rings (implicit of bearing 38C in Fig.2) being fastened on the low-pressure shaft 40 and the other of the rings (implicit of bearing 38C in Fig.2) being fastened (through structure [k]) on an inlet casing 58A, for the same reason as discussed in rejection of claim 15 above.  
Roberge in view of Savela does not teach the first high-pressure shaft bearing being a thrust bearing withstanding both radial forces and axial forces, the first low-pressure shaft bearing being a thrust bearing withstanding both radial forces and axial forces such that axial displacement of the low-pressure shaft relative to the exhaust casing is inhibited; the second low-pressure shaft bearing withstanding radial forces such that axial displacement of the low-pressure shaft relative to the inter-compressor casing is permitted and such that the second low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the inter-compressor casing, the third low-pressure shaft bearing withstanding radial forces while allowing axial displacement of the low-pressure shaft relative to the exhaust casing such that the third low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the exhaust casing; the fourth low-pressure shaft bearing being a thrust bearing withstanding both radial forces and axial forces, and the low-pressure shaft comprises a low-pressure shaft upstream portion, a low-pressure shaft downstream portion, and a coupling assembly adapted to transmit a torque between the low-pressure shaft upstream portion and the low-pressure shaft downstream portion while allowing a relative axial displacement between the low-pressure shaft upstream portion and the low-pressure shaft downstream portion, the coupling assembly being located between a first connection connecting a rotor of the low-pressure compressor to the low-pressure shaft upstream portion and a second connection connecting a rotor of the low-pressure turbine to the low-pressure shaft downstream portion.
Sheridan teaches that various bearings 38 can be alternatively or additionally provided at various locations based on their application and that ball bearings, thrust bearings, roller bearings, journal bearings or tapered bearings are alternative of each other and either can be used to support the low and high speed spools ([0026-0027]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention modify the first high-pressure shaft bearing [g] and the fourth low-pressure shaft bearing 38C of Roberge in view of Savela with Sheridan’s thrust bearing for withstanding both radial forces and axial forces, because it is known in the art that thrust bearings can be used instead of ball bearings to support the low and high speed spools (Sheridan; [0027]).
Roberge in view of Savela and Sheridan does not teach the first low-pressure shaft bearing being a thrust bearing withstanding both radial forces and axial forces such that axial displacement of the low-pressure shaft relative to the exhaust casing is inhibited; the second low-pressure shaft bearing withstanding radial forces such that axial displacement of the low-pressure shaft relative to the inter-compressor casing is permitted and such that the second low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the inter-compressor casing, the third low-pressure shaft bearing withstanding radial forces while allowing axial displacement of the low-pressure shaft relative to the exhaust casing such that the third low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the exhaust casing; and the low-pressure shaft comprises a low-pressure shaft upstream portion, a low-pressure shaft downstream portion, and a coupling assembly adapted to transmit a torque between the low-pressure shaft upstream portion and the low-pressure shaft downstream portion while allowing a relative axial displacement between the low-pressure shaft upstream portion and the low-pressure shaft downstream portion, the coupling assembly being located between a first connection connecting a rotor of the low-pressure compressor to the low-pressure shaft upstream portion and a second connection connecting a rotor of the low-pressure turbine to the low-pressure shaft downstream portion.
Merry teaches
the first low-pressure shaft 52 bearing being a thrust bearing (thrust bearing) withstanding both radial forces and axial forces (maintains both radial and axial position) such that axial displacement of the low-pressure shaft 32 relative to the exhaust casing (seen in Fig 1) is inhibited (implicit - maintaining axial position implies that the axial displacement is inhibited) ([0012], ll. 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention modify the first low-pressure shaft bearing 166 of Roberge in view of Savela and Sheridan incorporate Merry’s thrust bearing 52 (thrust bearing) that withstands both radial forces and axial forces (maintains both radial and axial position) such that axial displacement of the low-pressure shaft 32 relative to the exhaust casing, for the same reason as discussed in rejection of claim 1 above.  
Roberge in view of Savela, Sheridan, and Merry does not teach the second low-pressure shaft bearing withstanding radial forces such that axial displacement of the low-pressure shaft relative to the inter-compressor casing is permitted and such that the second low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the inter-compressor casing, the third low-pressure shaft bearing withstanding radial forces while allowing axial displacement of the low-pressure shaft relative to the exhaust casing such that the third low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the exhaust casing; and the low-pressure shaft comprises a low-pressure shaft upstream portion, a low-pressure shaft downstream portion, and a coupling assembly adapted to transmit a torque between the low-pressure shaft upstream portion and the low-pressure shaft downstream portion while allowing a relative axial displacement between the low-pressure shaft upstream portion and the low-pressure shaft downstream portion, the coupling assembly being located between a first connection connecting a rotor of the low-pressure compressor to the low-pressure shaft upstream portion and a second connection connecting a rotor of the low-pressure turbine to the low-pressure shaft downstream portion.
Kupratis teaches 
low-pressure shaft bearing 74 withstanding radial forces (supports rotation) such that axial displacement of the low-pressure shaft 40 is permitted (“does not provide resistance to movement of the shaft 40 in the axial direction”) and such that the low-pressure shaft bearing 74 does not transmit any axial force (implicit - since there is no resistance to the axial movement of the shaft 40 in axial direction, there is no axial force transmitted) exerted on the low-pressure shaft 40 ([0069], ll. 11-19); 
and low-pressure shaft bearing 74 withstanding radial forces (supports rotation) while allowing axial displacement of the low-pressure shaft 40 (“does not provide resistance to movement of the shaft 40 in the axial direction”) such that the low-pressure shaft bearing 74 does not transmit any axial force (implicit - since there is no resistance to the axial movement of the shaft 40 in axial direction, there is no axial force transmitted) exerted on the low-pressure shaft 40 ([0069], ll. 11-19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention modify the second low-pressure shaft bearing 38 of Roberge in view of Savela, Sheridan, and Merry, and incorporate Kupratis’s low-pressure shaft bearing 74 that withstands radial forces (supports rotation) and permits axial displacement of the low-pressure shaft 40, for the same reason as discussed in rejection of claim 1 above.  Note, the low-pressure shaft bearing 74, as taught by Kupratis, is applied for its stated and intended use of withstanding radial forces while allowing axial displacement of the low-pressure shaft, and not its location in the prior art.
It also would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention modify the third low-pressure shaft bearing 164 of Roberge in view of Savela, Sheridan, and Merry, and incorporate Kupratis’s low-pressure shaft bearing 74 that withstands radial forces (supports rotation) while allowing axial displacement of the low-pressure shaft 40, for the same reason as discussed in rejection of claim 1 above.  Note, the low-pressure shaft bearing 74, as taught by Kupratis, is applied for its stated and intended use of withstanding radial forces while allowing axial displacement of the low-pressure shaft, and not its location in the prior art.
Roberge in view of Savela, Sheridan, Merry, and Kupratis, as discussed so far, does not explicitly teach the second low-pressure shaft bearing withstanding radial forces such that axial displacement of the low-pressure shaft relative to the inter-compressor casing is permitted and such that the second low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the inter-compressor casing; and the third low-pressure shaft bearing withstanding radial forces while allowing axial displacement of the low-pressure shaft relative to the exhaust casing such that the third low-pressure shaft bearing does not transmit any axial force exerted on the low-pressure shaft to the exhaust casing.
However, the system of Roberge in view of Savela, Sheridan, Merry, and Kupratis teaches Kupratis’s second low-pressure shaft bearing 74 disposed between Roberge’s low-pressure shaft 40 and the inter-compressor casing [a], the second low-pressure shaft 74 bearing withstands radial forces (supports rotation) and permits axial displacement of the low-pressure shaft 40 relative to the inter-compressor casing [a] such that the second low-pressure shaft bearing 74 does not transmit any axial force exerted on the low-pressure shaft 40 to the inter-compressor casing [a];  .
Additionally, the system of Roberge in view of Savela, Sheridan, Merry, and Kupratis also  teaches Kupratis’ third low-pressure shaft bearing 74 disposed between Roberge’s low-pressure shaft 40 and the inter-turbine casing 57, the third low-pressure shaft 74 bearing withstands radial forces (supports rotation) and allows axial displacement of the low-pressure shaft 40 relative to the exhaust casing 160 such that the third low-pressure shaft bearing 74 does not transmit any axial force exerted on the low-pressure shaft 40 to the exhaust casing 160.
Roberge in view of Savela, Sheridan, Merry, and Kupratis does not teach the low-pressure shaft comprises a low-pressure shaft upstream portion, a low-pressure shaft downstream portion, and a coupling assembly adapted to transmit a torque between the low-pressure shaft upstream portion and the low-pressure shaft downstream portion while allowing a relative axial displacement between the low-pressure shaft upstream portion and the low-pressure shaft downstream portion, the coupling assembly being located between a first connection connecting a rotor of the low-pressure compressor to the low-pressure shaft upstream portion and a second connection connecting a rotor of the low-pressure turbine to the low-pressure shaft downstream portion
Coffin teaches
the low-pressure shaft (102, 104 in Fig. 2; 204, 202 in Fig. 3) comprises 
a low-pressure shaft upstream portion 102, 204 
a low-pressure shaft downstream portion 104, 202
and a coupling assembly (100 in Fig. 2; 210 in Fig. 3) adapted to transmit a torque (transmit a torque) between the low-pressure shaft upstream portion 102, 204 and the low-pressure shaft downstream portion 104, 202 while allowing a relative axial displacement between the low-pressure shaft portion 102, 204 and the low-pressure shaft downstream portion 104, 202 (Col. 1, l. 61-Col. 2, l. 48; Fig. 2).
Coffin further teaches that shaft 102 can be a LP turbine / LP compressor hub sub-assembly (Col. 1, l. 61-Col. 2, l. 2.  Coffin teaches that the coupling assembly can be used in the LP compressor shaft assembly and the LP turbine shaft assembly.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the low-pressure shaft 40 of Roberge in view of Savela, Sheridan, Merry, and Kupratis to have a first connection 100, as taught by Coffin, to connect Roberge’s rotor of the low-pressure compressor 44 to the low-pressure shaft upstream portion 102, 204, as taught by Coffin, and to have a second connection 100, as taught by Coffin, to connect Roberge’s rotor of the low-pressure turbine 46 to the low-pressure shaft downstream portion 104, 202, as taught by Coffin, for the same reason as discussed in rejection of claim 12 above.
Roberge in view of Savela, Sheridan, Merry, Kupratis, and Coffin, as discussed so far, does not explicitly teach the coupling assembly being located between a first connection connecting the rotor of the low-pressure compressor to the low-pressure shaft upstream portion and a second connection connecting the rotor of the low-pressure turbine to the low-pressure shaft downstream portion.
However, the system of Roberge in view of Savela, Sheridan, Merry, Kupratis, and Coffin, comprises the coupling assembly that is located between a first connection 100 connecting Roberge in view of Savela, Sheridan, Merry, Kupratis, and Coffin’s rotor of the low-pressure compressor 44 to the low-pressure shaft upstream portion 102, 204 and a second connection 100 connecting Roberge in view of Savela, Sheridan, Merry, Kupratis, and Coffin’s rotor of the low-pressure turbine 46 to the low-pressure shaft downstream portion 104, 202.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, as applied to claim 1, and further in view of Ertas 2017/0122205.
Regarding Claim 14, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin teaches the invention as claimed and as discussed above for claim 1.  However, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin, does not teach, a second high-pressure shaft bearing disposed between the high-pressure shaft and the inter-compressor casing downstream of the first high-pressure shaft bearing, and a third high-pressure shaft bearing disposed between the high-pressure shaft and the inter-turbine casing, the second and7Application No. 16/641,337 Reply to Office Action of November 29, 2021third high-pressure shaft bearings withstanding radial forces while allowing axial displacement of the high-pressure shaft relative to the inter-compressor casing and the inter-turbine casing such that the second and third high-pressure shaft bearings do not transmit any axial force exerted on the high-pressure shaft to the inter-compressor casing and the inter-turbine casing.
Ertas teaches
a high-pressure shaft bearing 154 disposed between the high-pressure shaft 152 and the inter-compressor casing [AA] (element 158 connected to inter compressor casing [AA]) ([0020]; Annotated Fig. 1, below), 
and a high-pressure shaft bearing 156 disposed between the high-pressure shaft 152 and the inter-turbine casing [BB] (element 160 connected to inter turbine casing [BB]) ([0020]; Annotated Fig. 1, below).

    PNG
    media_image8.png
    623
    953
    media_image8.png
    Greyscale

Figure G:  Annotated Fig. 2 of Ertas (US 2017/0122205)
Ertas further teaches that one or more bearings 154, 156 can be disposed between stationary supports158, 160 in order to facilitate rotation of the high pressure shaft and dampen vibrational energy that is imparted on the high pressure shaft during operation ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin with a second high-pressure shaft bearing 154, as taught by Ertas, disposed between Roberge’s high-pressure shaft 50 and the inter-compressor casing [a], arranged downstream of Roberge’s first high-pressure shaft bearing [g], in order to facilitate rotation of the high pressure shaft and dampen vibrational energy that is imparted on the high pressure shaft during operation (Ertas; [0020]).
It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Roberge in view of Savela, Sheridan, Merry, Kupratis, and Savin with a third high-pressure shaft bearing 156, as taught by Ertas, disposed between Roberge’s high-pressure shaft 50 and the inter-turbine casing 57, in order to facilitate rotation of the high pressure shaft and dampen vibrational energy that is imparted on the high pressure shaft during operation (Ertas; [0020]).
Roberge in view of Savela, Sheridan, Merry, Kupratis, Savin, and Ertas, as discussed so far, does not teach the second and7Application No. 16/641,337 Reply to Office Action of November 29, 2021third high-pressure shaft bearings withstanding radial forces while allowing axial displacement of the high-pressure shaft relative to the inter-compressor casing and the inter-turbine casing such that the second and third high-pressure shaft bearings do not transmit any axial force exerted on the high-pressure shaft to the inter-compressor casing and the inter-turbine casing.
Kupratis further teaches 
high-pressure shaft bearing 76 withstanding radial forces (transfers radial load of the shaft - this is same as bearing 74 that supports rotation) while allowing axial displacement of the high-pressure shaft 50 (implicit - but functions the same as bearing 74 which “does not provide resistance to movement of the shaft 40 in the axial direction”) such that the high-pressure shaft bearing 76 does not transmit axial force (implicit - since radial load is transferred – implying that no axial force is transmitted) exerted on the high-pressure shaft 50 ([0069]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention modify the second and7Application No. 16/641,337 Reply to Office Action of November 29, 2021third high-pressure shaft bearings 154, 156 of Roberge in view of Savela, Sheridan, Merry, Kupratis, Savin, and Ertas, and incorporate Kupratis’s high-pressure shaft bearings 76 that withstand radial forces (transfers radial load of the shaft) while allowing axial displacement of the high-pressure shaft 50 (no forces transferred axially, therefore axial displacement is allowed), for the same reason as discussed in rejection of claim 1 above.  Note, the low-pressure shaft bearing 74, as taught by Kupratis, is applied for its stated and intended use of withstanding radial forces while allowing axial displacement of the low-pressure shaft, and not its location in the prior art.
Roberge in view of Savela, Sheridan, Merry, Kupratis, Savin, and Ertas, as discussed so far, does not explicitly teach does not teach the second and7Application No. 16/641,337 Reply to Office Action of November 29, 2021third high-pressure shaft bearings withstanding radial forces while allowing axial displacement of the high-pressure shaft relative to the inter-compressor casing and the inter-turbine casing such that the second and third high-pressure shaft bearings do not transmit any axial force exerted on the high-pressure shaft to the inter-compressor casing and the inter-turbine casing.
However, the system of Roberge in view of Savela, Sheridan, Merry, Kupratis, Savin, and Ertas teaches Kupratis’s second and7Application No. 16/641,337 Reply to Office Action of November 29, 2021third high-pressure shaft bearings 76 disposed respectively between Roberge’s high-pressure shaft 50 and inter-compressor casing [a] and inter-turbine casing 57; the second and7Application No. 16/641,337 Reply to Office Action of November 29, 2021third high-pressure shaft bearings 76 withstanding radial forces (transfers radial load of the shaft) while allowing axial displacement of the high-pressure shaft 50 (no forces transferred axially, therefore axial displacement is allowed) relative to the inter-compressor casing [a] and the inter-turbine casing 57 such that the second and third high-pressure shaft bearings 76 do not transmit any axial force exerted on the high-pressure shaft 50 to the inter-compressor casing [a] and the inter-turbine casing 57.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Savela, Sheridan, Merry, Kupratis, and Coffin, as applied to claim 13, and further in view of Ertas.
Regarding Claim 18, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Coffin teaches the invention as claimed and as discussed above for claim 13.  However, Roberge in view of Savela, Sheridan, Merry, Kupratis, and Coffin, does not teach, a second high-pressure shaft bearing disposed between the high-pressure shaft and the inter-compressor casing downstream of the first high-pressure shaft bearing, and a third high-pressure shaft bearing disposed between the high-pressure shaft and the inter-turbine casing, the second and7Application No. 16/641,337 Reply to Office Action of November 29, 2021third high-pressure shaft bearings withstanding radial forces while allowing axial displacement of the high-pressure shaft relative to the inter-compressor casing and the inter-turbine casing such that the second and third high-pressure shaft bearings do not transmit any axial force exerted on the high-pressure shaft to the inter-compressor casing and the inter-turbine casing.
Ertas teaches
a high-pressure shaft bearing 154 disposed between the high-pressure shaft 152 and the inter-compressor casing [AA] (element 158 connected to inter compressor casing [AA]) ([0020]; Annotated Fig. 1, below), 
and a high-pressure shaft bearing 156 disposed between the high-pressure shaft 152 and the inter-turbine casing [BB] (element 160 connected to inter turbine casing [BB]) ([0020]; Annotated Fig. 1, below).

    PNG
    media_image8.png
    623
    953
    media_image8.png
    Greyscale

Figure G:  Annotated Fig. 2 of Ertas (US 2017/0122205)
Ertas further teaches that one or more bearings 154, 156 can be disposed between stationary supports158, 160 in order to facilitate rotation of the high pressure shaft and dampen vibrational energy that is imparted on the high pressure shaft during operation ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Roberge in view of Savela, Sheridan, Merry, Kupratis, and Coffin with a second high-pressure shaft bearing 154, as taught by Ertas, disposed between Roberge’s high-pressure shaft 50 and the inter-compressor casing [a], arranged downstream of Roberge’s first high-pressure shaft bearing [g], in order to facilitate rotation of the high pressure shaft and dampen vibrational energy that is imparted on the high pressure shaft during operation (Ertas; [0020]).
It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Roberge in view of Savela, Sheridan, Merry, Kupratis, and Coffin with a third high-pressure shaft bearing 156, as taught by Ertas, disposed between Roberge’s high-pressure shaft 50 and the inter-turbine casing 57, in order to facilitate rotation of the high pressure shaft and dampen vibrational energy that is imparted on the high pressure shaft during operation (Ertas; [0020]).
Roberge in view of Savela, Sheridan, Merry, Kupratis, Coffin, and Ertas, as discussed so far, does not teach the second and7Application No. 16/641,337 Reply to Office Action of November 29, 2021third high-pressure shaft bearings withstanding radial forces while allowing axial displacement of the high-pressure shaft relative to the inter-compressor casing and the inter-turbine casing such that the second and third high-pressure shaft bearings do not transmit any axial force exerted on the high-pressure shaft to the inter-compressor casing and the inter-turbine casing.
Kupratis further teaches 
high-pressure shaft bearing 76 withstanding radial forces (transfers radial load of the shaft - this is same as bearing 74 that supports rotation) while allowing axial displacement of the high-pressure shaft 50 (implicit - but functions the same as bearing 74 which “does not provide resistance to movement of the shaft 40 in the axial direction”) such that the high-pressure shaft bearing 76 does not transmit any axial force (implicit - since only radial load is transferred, this implies there is no axial force transmitted) exerted on the high-pressure shaft 50 ([0069]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention modify the second and7Application No. 16/641,337 Reply to Office Action of November 29, 2021third high-pressure shaft bearings 154, 156 of Roberge in view of Savela, Sheridan, Merry, Kupratis, Coffin, and Ertas, and incorporate Kupratis’s high-pressure shaft bearings 76 that withstand radial forces (transfers radial load of the shaft) while allowing axial displacement of the high-pressure shaft 50 (no forces transferred axially, therefore axial displacement is allowed), for the same reason as discussed in rejection of claim 1 above.  Note, the low-pressure shaft bearing 74, as taught by Kupratis, is applied for its stated and intended use of withstanding radial forces while allowing axial displacement of the low-pressure shaft, and not its location in the prior art.
Roberge in view of Savela, Sheridan, Merry, Kupratis, Coffin, and Ertas, as discussed so far, does not explicitly teach does not teach the second and7Application No. 16/641,337 Reply to Office Action of November 29, 2021third high-pressure shaft bearings withstanding radial forces while allowing axial displacement of the high-pressure shaft relative to the inter-compressor casing and the inter-turbine casing such that the second and third high-pressure shaft bearings do not transmit any axial force exerted on the high-pressure shaft to the inter-compressor casing and the inter-turbine casing.
However, the system of Roberge in view of Savela, Sheridan, Merry, Kupratis, Coffin, and Ertas teaches Kupratis’ second and7Application No. 16/641,337 Reply to Office Action of November 29, 2021third high-pressure shaft bearings 76 disposed respectively between Roberge’s high-pressure shaft 50 and inter-compressor casing [a] and inter-turbine casing 57; the second and7Application No. 16/641,337 Reply to Office Action of November 29, 2021third high-pressure shaft bearings 76 withstanding radial forces (transfers radial load of the shaft) while allowing axial displacement of the high-pressure shaft 50 (no forces transferred axially, therefore axial displacement is allowed) relative to the inter-compressor casing [a] and the inter-turbine casing 57 such that the second and third high-pressure shaft bearings 76 do not transmit any axial force exerted on the high-pressure shaft 50 to the inter-compressor casing [a] and the inter-turbine casing 57.
Response to Argument
Applicant's arguments, filed on 11/14/2022, with respect to 35 U.S.C. 103 rejections of claims 1-4, 6, 8-10 and 12-18 have been considered but are moot because the arguments do not apply to the new combination of references used in the current rejection, necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACEK LISOWSKI/Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741